Citation Nr: 0531499	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of lumbar strain, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. Jack Segal


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1952 to December 1953.

2.  In an April 2004 letter, prior to the case being referred 
to the Board, the veteran notified, the RO that he withdrew 
his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005). Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  In April 2004 
the AOJ increased the evaluation for lumbar strain from 10% 
to 40% disabling.  Via a letter dated in April 2004, after 
the increase, the appellant withdrew this appeal by stating 
he was happy with the increase and did not "want to contest 
this decision," hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  The attempted determiiantion byu the AOJ that 
there was reinstatement of an appeal violates regulation and 
is no effect. 

The Board notes that in July 2004, the veteran stated in a 
letter that he was now seeking a 100% disability rating.  
This is a new claim which has not been addressed by the RO.  
Therefore, the issue of evaluation of lumbar strain, 
currently rated as 40 percent disabling, is referred to the 
RO for adjudication.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


